Citation Nr: 0608303	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  03-25 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, that denied an application to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, and entitlement to service connection 
for tinnitus.  In December 2004, the Board remanded the 
veteran's appeal for further evidentiary development.  

Entitlement to service connection for bilateral hearing loss 
was denied in a January 1969 rating decision.  Applications 
to reopen a claim of entitlement to service connection for 
bilateral hearing loss were denied in September 1979 and 
August 1986 rating decisions.  These decisions are final.  
38 U.S.C.A. § 7105 (West 2002).  Thus, regardless of any RO 
action, the current claim to reopen may be considered on the 
merits only if new and material evidence has been submitted 
since the last final decision.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2005).  

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below VA will notify you of the further 
action required on your part.


FINDING OF FACT

The evidence received since the August 1986 rating decision 
is new and when considered with previous evidence of record 
relates to an unestablished fact necessary to substantiate 
the claim of entitlement to service connection for bilateral 
hearing loss.


CONCLUSION OF LAW

The veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for bilateral hearing loss.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that his bilateral hearing loss began 
during or is a result of his military service, which service 
included his being a light weapons infantry man as well as a 
rifle team leader.  It is requested that the veteran be 
afforded the benefit of the doubt. 

Service connection for defective hearing was previously 
denied by the RO in a January 1969 rating decision based on a 
finding that the disability was not diagnosed inservice.  
Later in January 1969, the veteran was provided notice of 
this denial at his last address of record and he did not 
appeal.  Thereafter, in September 1979 and August 1986 rating 
decisions, VA declined to reopen the issue of entitlement to 
service connection for bilateral hearing loss.  The veteran 
was provided notice of those denials at his last address of 
record and did not appeal.

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed.  Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam).  The Board is 
required to give consideration to all of the evidence 
received since the August 1986 decision in light of the 
totality of the record.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folder since the rating 
decision in question and finds that the evidence includes, 
for the first time, medical opinion evidence indicating that 
the veteran's current disorder may be due to military 
service.  Specifically, a January 2005 VA treatment record 
includes the opinion that the veteran's current bilateral 
hearing loss "possibly" may be due to his military service.

This statement, the credibility of which must be presumed, 
Kutscherousky, provides for the first time medical evidence 
that a current bilateral hearing loss is due to military 
service.  Thus, the Board finds that the additional medical 
evidence is both new and material as defined by regulation.  
38 C.F.R. § 3.156(a).  The claim is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

To the extent that this claim is reopened the Board finds 
that VA has complied with the Veterans Claims Assistance Act 
of 2000.


ORDER

The claim of entitlement to service connection for a 
bilateral hearing loss is reopened.




REMAND

While the veteran has submitted new and material evidence to 
reopen the hearing loss claim, given the state of the law and 
evidence as discussed below, the Board finds that the 
underlying claim must be remanded for further evidentiary 
development before the merits may be addressed.

In this regard, the Board finds that a remand for another VA 
examination is required because the May 2005 VA examiner did 
not provide a medical opinion as to the relationship, if any, 
between any current hearing loss and military service.  In 
providing this opinion, the examiner must comment on both the 
veteran's inservice occupational specialty, the February 1979 
clinical presentation of a hearing loss for VA purposes, and 
his postservice occupational history. 

The veteran should be notified that the record is devoid of 
medical evidence showing complaints, diagnoses, or treatment 
for bilateral hearing loss for the first eleven years 
following his separation from military service, and he is to 
be invited to identify the location of any other relevant 
medical records so that VA may obtain them on his behalf.  In 
particular, the veteran is invited to submit competent 
medical opinion evidence showing that it is at least as 
likely as not that current bilateral hearing loss was caused 
or aggravated by military service.  38 U.S.C.A. § 5103A(b) 
(West 2002).

As to entitlement to service connection for tinnitus, the May 
2005 VA examiner opined that it was caused by his bilateral 
hearing loss.  Therefore, adjudication of this claim must be 
deferred pending completion of the above evidentiary 
development and readjudication of the claim by the RO.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a 
claim is inextricably intertwined with another claim, the 
claims must be adjudicated together in order to enter a final 
decision on the matter). 

Therefore, the appeal is REMANDED for the following:

1.  The RO should contact the veteran and 
notify him that the current record is 
devoid of medical evidence showing 
complaints, diagnoses, or treatment for 
bilateral hearing loss for the first 
eleven years following his separation 
from military service.  The veteran 
should also be invited to submit a 
definitive medical opinion showing a 
connection between his bilateral hearing 
loss and military service, that is, 
medical evidence showing that there is a 
50/50 chance that the appellant's current 
hearing loss is related to service.  He 
is invited to identify the location of 
any other relevant medical records so 
that VA may obtain them on his behalf.  

2.  After undertaking the above 
development, to the extent possible, the 
RO should schedule the claimant for a VA 
audiological examination.  The claims 
folder is to be made available to the 
examiner for review in conjunction with 
the examination.  Based on a review of 
the claims folder and the results of the 
examination, the examiner should answer 
the following questions.

Is it at least as likely as not 
(i.e., is there a 50/50 chance) that 
any current bilateral hearing loss 
was caused or aggravated by military 
service?  

Is it at least as likely as not that 
sensorineural hearing loss 
manifested itself to a compensable 
degree within the first year 
following the veteran's August 1968 
separation from active duty?

Note:  In providing the above 
opinions, the examiner should 
consider the veteran's military 
occupational specialty as an 
infantry unit rifle team leader 
serving on the South Korean 
demilitarized zone (DMZ) with North 
Korea; the January 1968 ears, nose, 
and throat consultation at which he 
complained of increased hearing loss 
for the prior two months after 
serving on the DMZ; the 1968 
diagnosis of mild high frequency 
hearing loss following audiometric 
testing; the July 1968 separation 
audiometric examination results; and 
his postservice employment history.   

3.  After the development requested above 
has been completed, the RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  Thereafter, the RO should 
readjudicate the issues on appeal.  The 
RO is advised that they are to make a 
determination based on the appropriate 
regulations as well as any further 
changes in the VCAA, and any other 
applicable legal precedent.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative must 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  A 
reasonable period of time should be 
allowed for response.



The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


